BEER, Judge,
concurring in part and dissenting in part.
I concur in the result which casts Danna in judgment. However, I do not agree with the majority’s conclusion that Danna must assume sole responsibility. In my view, the record does not support a finding that the commercial partnership of Foti and Danna had, at any time pertinent to this proceeding, been so effectively and properly dissolved as to charge Biloxi Canning and Packing Company, Inc. with actual or constructive knowledge of same. Accordingly, I am of the opinion that Dan-na was, at all times pertinent, acting for and in behalf of the commercial partnership. Based upon this, I conclude that the partnership and the individual partners thereof are obligated to repay the sum of $5,775.40 to Biloxi Canning and Packing Company, Inc., which, for all intents and purposes, represented an erroneous double payment to the partnership. In view of this, I must dissent from that portion of the majority opinion which limits liability to Danna, for I believe that the partnership and the individual partners should be cast jointly and in solido.